Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Support for the following amendment can be found in at least previously dependent claims 2, 3, and 5 as well as paragraph [0099] of the specification.
Authorization for this examiner’s amendment was given in an email communication with Brian Repper (Reg. No. 68517) on 13 December 2021.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS

1. (Currently Amended) A vehicle control system comprising: 
a plurality of vehicles that obtain identification information of users  from integrated circuit (IC) cards carried by the users upon entering and exiting any of the plurality of vehicles,
wherein each of the plurality of vehicles is a vehicle which can autonomously travel based on a move command; 
a storage that stores information relating to each of the plurality of vehicles, the information including whether each vehicle of the plurality of vehicles is carrying one of the users or not and the identification information of the users who are on each vehicle; 

receive a  request for  meeting a first user from a second user and identification information of [[a]]the first user;
determine whether the first user is riding on any one of the plurality of vehicles; 
specify, when the first user is riding on any one of the plurality of vehicles, a first vehicle which is carrying the first user based on the information stored in the storage; 
determine whether the second user is riding on any one of the plurality of vehicles; 
specify, when the second user is riding on any one of the plurality of vehicles, a second vehicle which is carrying the second user based on the information stored in the storage; 
determine a meeting point for meeting with the requesting source,
wherein the meeting point is a midpoint located on a route between a current location of the first vehicle and a current location of the second vehicle; and
perform control on the first vehicle and the second vehicle so as to let the first  user and  the second user meet each other by transmitting a first move command for moving to the meeting point to the first vehicle and transmitting a second move command for moving to the meeting point to the second vehicle.   

2. Cancelled.

3. Cancelled.

4. (Currently Amended) The vehicle control system according to claim 1, 
wherein the  meeting request is requested by a user terminal of a second user.  

5. Cancelled. 

6. (Currently Amended) The vehicle control system according to claim [[2]]1, 
wherein if the  meeting request is requested by a user terminal of a second user who is on none of the plurality of vehicles, [[and]] 
the at least one processor is further configured to transmit a move command for moving to a location of the user terminal, a getting-on command for the second user at the location of the user terminal, and a move command for moving to the meeting point from the location of the user terminal, to a  different vehicle other than the first vehicle among the plurality of vehicles.  

7. (Currently Amended) The vehicle control system according to claim [[3]]1, wherein, in a case where the first vehicle and the second vehicle meet each other at the meeting point, and one of the first user and the second user changes the vehicle to the second vehicle or the first vehicle, the at least one processor is further configured to transmit a move command for moving to a predetermined location to one of the first vehicle and the second vehicle, which a user is not on.

8. (Currently Amended) The vehicle control system according to claim [[2]]1, 
wherein, the at least one processor is further configured to  request confirmation of the meeting request of the first vehicle  and, when a response is received from the first vehicle, the at least one processor is configured to perform the control on the first vehicle.  

9. (Currently Amended) A vehicle control method executed by a control apparatus that controls a plurality of vehicles, comprising: 
obtaining identification information of users from integrated circuit (IC) cards carried by the users upon entering and exiting any of the plurality of vehicles,
wherein each of the plurality of vehicles is a vehicle which can autonomously travel based on a move command; 
storing information relating to each of the plurality of vehicles in a storage, the information including whether each vehicle of the plurality of vehicles is carrying one of the users or not and the identification information users who are on each vehicle; 
receiving a  request for  meeting a first user from a second user and identification information of [[a]]the first user; 
determining whether the first user is riding on any one of the plurality of vehicles;  
specifying, when the first user is riding on any one of the plurality of vehicles, a first vehicle which is carrying the first user based on the information stored in the storage; 
determining whether the second user is riding on any one of the plurality of vehicles; 
specifying, when the second user is riding on any one of the plurality of vehicles, a second vehicle which is carrying the second user based on the information stored in the storage; 
determine a meeting point for meeting with the requesting source,
wherein the meeting point is a midpoint located on a route between a current location of the first vehicle and a current location of the second vehicle; and
performing control on the first vehicle and the second vehicle so as to let the first  user and  the second user meet each other by transmitting a first move command for moving to the meeting point to the first vehicle and transmitting a second move command for moving to the meeting point to the second vehicle.   

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 9, closest prior art Cheaz et al. (PGPub No US 2018/0128628 A1), Ricci et al. (US Patent No 9,373,207 B2), and Kitagawa et al. (PGPub No US 2016/0048777 A1) (hereinafter Cheaz, Ricci, and Kitagawa, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Cheaz teaches a vehicle control system comprising a plurality of vehicles that stores registered user information and facilitates a requested meeting, e.g. a delivery service, between two users. Cheaz fails to teach determining if a specific user is on a specific vehicle, storing user information, determining which user is on which vehicle through the use of integrated circuit (IC) cards, and performing control on a first and second vehicle so as to let the first and second user meet each other at a midpoint located on a route between the current location of the first vehicle and a current location of the second vehicle. 

Ricci teaches determining if a specific user is on a specific vehicle and storing user information. Ricci fails to teach determining which user is on which vehicle through the use of integrated circuit (IC) cards and performing control on a first and second vehicle so as to let the first and second user meet each other at a midpoint located on a route between the current location of the first vehicle and a current location of the second vehicle.

Kitagawa teaches determining which user is on which vehicle through the use of integrated circuit (IC) cards. Kitagawa fails to teach performing control on a first and second vehicle so as to let the first and second user meet each other at a midpoint located on a route between the current location of the first vehicle and a current location of the second vehicle.

The combination of Cheaz, Ricci, and Kitagawa fails to teach performing control on a first and second vehicle so as to let the first and second user meet each other at a midpoint located on a route between the current location of the first vehicle and a current location of the second vehicle. Further, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668